Appeal dismissed, without costs. The Special Term order from which this appeal is taken does not affect a substantial right and, therefore, is nonappealable. Defendant could have complied with subdivision 1 of rule XI of the New York County Supreme Court Trial Term Rules by serving a new notice of examination. Costs are disallowed 'because the respondent’s brief was neither served nor filed within the time provided therefor by the rules. Concur—Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.